Citation Nr: 1761168	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Her Friend


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a December 2016 decision, the Board found that service connection was not warranted for an acquired psychiatric disorder, and that a psychosis may not be presumed to have been so incurred. In a September 2017 Order Approving a Joint Motion for Partial Remand ("Joint Motion"), the Court of Appeals for Veterans Claims (CAVC) granted vacatur and remand of the December 2016 Board decision. 

In compliance with the provisions of the September 2017 Joint Motion, the appeal is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA medical examination in June 2015. The examiner opined that it was less likely than not that the Veteran's schizophrenia had its onset during active military service. The examiner opined that the Veteran reported symptoms of schizophrenia including paranoia, delusions, and thought disturbance that "occurred after her discharge from the military." The examiner opined that the Veteran's "anxiety and insomnia are not symptoms of Schizophrenia."

The September 2017 Joint Motion directs the Board to secure supplemental medical opinions to address the questions of whether the Veteran's schizophrenia arose during the first year after her discharge, and if so, to what degree. The September 2017 Joint Motion also identifies the June 2015 examination as needing clarification as to the statement that "anxiety and insomnia are not symptoms of Schizophrenia." 
Accordingly, the Board finds that an addendum opinion and/or a new examination are warranted to satisfy the directives of the September 2017 Joint Motion. Additionally, the Board finds that attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made in the appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file. 

2. Return the claim to the June 2015 examiner or another examiner qualified to opine on the etiology of the Veteran's acquired psychiatric disability for an addendum opinion and/or a new examination, if necessary. Notably, any opinion must be provided pursuant to the DSM-IV as this appeal was pending prior to August 4, 2014.

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

Based on the examination results and/or review of the record, or any other developmental steps deemed necessary to answer such an inquiry, the examiner should provide an opinion as to whether it is more likely than not (50 percent or greater probability) that the Veteran's schizophrenia became manifest during service or within one year of the Veteran's April 1977 separation from active service. If so, please identify the symptoms associated with the Veteran's schizophrenia and comment on their frequency and severity. If the examiner concludes that anxiety and sleep impairment are symptoms of schizophrenia, the examiner is asked to provide an opinion as to whether it is more likely than not (50 percent or greater probability) that any in-service manifestations of these symptoms would be related to the Veteran's schizophrenia.

The examiner is requested to specifically explain the significance of the following: an October 16, 2003, Mental Status examination diagnosing the Veteran with schizophrenia and notes that she is anxious; a February 23, 2011 examination report specifically attributes anxiety to the schizophrenia; the August 20, 2013 examination lists her Axis I diagnosis as schizophrenia, and it also lists chronic sleep impairment as a symptom that applies to her diagnosis as it pertains to DSM-IV criteria. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case and identify any additional facts or evidence (if any) that would allow for a more definitive opinion.

3. After the development above has completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for an acquired psychiatric disorder. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




